        KELLER BENVENUTTI KIM LLP
   1    TOBIAS S. KELLER (Cal. Bar No. 151445)
        (tkeller@kbkllp.com)
   2    DARA L. SILVEIRA (Cal. Bar No. 274923)
        (dsilveira@kbkllp.com)
   3    (DANISHA BRAR) (Cal. Bar No. 312950)
        (dbrar@kbkllp.com)
   4    650 California Street, Suite 1900
        San Francisco, California 94108
   5    Telephone: (415) 364-6793
        Facsimile: (650) 636-9251
   6
        Attorneys for Anthony S. Levandowski,
   7    Debtor and Debtor in Possession
   8

   9                            UNITED STATES BANKRUPTCY COURT
  10                            NORTHERN DISTRICT OF CALIFORNIA
  11                                    SAN FRANCISCO DIVISION
  12

  13                                                      Bankruptcy Case
        In re:
                                                          No. 20-30242 (HLB)
  14
        ANTHONY SCOTT LEVANDOWSKI,
                                                          Chapter 11
  15
                                       Debtor.
  16                                                      NOTICE OF HEARING ON
                                                          DEBTOR’S MOTION TO APPROVE
  17                                                      FIFTH CHAPTER 11 BUDGET FOR
                                                          THE USE OF CASH AND
  18                                                      POSTPETITION INCOME
  19                                                      Date: July 8, 2021
                                                          Time: 10:00 a.m. (Pacific Time)
  20                                                      Place: (Tele/Video Appearances Only)
                                                                 United States Bankruptcy Court
  21                                                             Courtroom 19, 16th Floor
  22                                                             San Francisco, CA 94102

  23                                                      Objection Deadline: July 1, 2021

  24

  25           PLEASE TAKE NOTICE that on March 4, 2020 (the “Petition Date”), Anthony S.
       Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter
  26   11 case (the “Chapter 11 Case”), filed a voluntary petition for relief under chapter 11 of title 11
       of the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for
  27   the Northern District of California (San Francisco Division) (the “Bankruptcy Court”).

  28           PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
       July 8, 2021, at 10:00 a.m. (Pacific Time) (the “Hearing”) before the Honorable Hannah
Case: 20-30242     Doc# 574      Filed: 06/17/21     Entered: 06/17/21 14:04:38        Page 1 of 2
       Blumenstiel, United States Bankruptcy Judge. Pursuant to the Bankruptcy Court’s Sixth
   1   Amended General Order No. 38 In re: Coronavirus Disease Public Health Emergency, effective
   2   March 1, 2021 and until otherwise ordered, all hearings shall be conducted by video or
       teleconference. The Courtroom will be closed. All interested parties should consult the
   3   Bankruptcy Court’s website at www.canb.uscourts.gov for information about court operations
       during the COVID-19 pandemic. The Bankruptcy Court’s website provides information
   4   regarding how to arrange a telephonic or video appearance. If you have any questions regarding
       how to appear at a court hearing, you may contact the Bankruptcy Court by calling 888-821-
   5   7606 or by using the Live Chat feature on the Bankruptcy Court’s website.
   6           PLEASE TAKE FURTHER NOTICE that, in addition to any other matters to be heard
       at the Hearing, the Bankruptcy Court is scheduled to hear the Motion to Approve
   7   Fifth Chapter 11 Budget for the Use of Debtor’s Cash and Postpetition Income (the “Motion”).
   8          PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Motion
       must be in writing, filed with the Bankruptcy Court, and served on the counsel for the Debtor at
   9   the above-referenced address so as to be received on July 1, 2021. In deciding the Motion, the
       Court may consider any other document filed in this Chapter 11 Case.
  10
               PLEASE TAKE FURTHER NOTICE that copies of the Motion and its supporting
  11   papers can be viewed and/or obtained: (i) by accessing the Court’s website at
       http://www.canb.uscourts.gov or (ii) by contacting the Office of the Clerk of the Court at 450
  12   Golden Gate Avenue, San Francisco, CA 94102. Note that a PACER password is needed to
       access documents on the Bankruptcy Court’s website.
  13
       Dated: June 17, 2021                             KELLER BENVENUTTI KIM LLP
  14
                                                        By:   /s/ Danisha Brar
  15                                                          Danisha Brar
  16
                                                        Attorneys for Anthony S. Levandowski,
  17                                                    Debtor and Debtor in Possession

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242     Doc# 574     Filed: 06/17/21     Entered: 06/17/21 14:04:38       Page 2 of 2
